DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/24/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 25 recites, “wherein the controller is configured to change the frequency from the second frequency to the first frequency, when the temperature of the battery is higher than the first value.”  This limitation does not appear to have support within the specification.  In Applicant’s figures 7-10, the “first frequency” maps to fs2, a frequency of shared efficiency between the charging receiver and the battery heater, and the “second frequency” maps to fs3, a frequency efficient only for the charger; as one can see, in Figs 8 and 10, the system only changes from fs3 to fs2 when the temperature of the battery is lower than a threshold value, not higher.  In figs 7 and 9, when the temperature of the battery is higher than the threshold value, the system will switch from fs2 to fs3.  Therefore, for purposes of this action, Examiner will interpret this limitation to be in line with the disclosure at Figs 8 and 10, “wherein the controller is configured to change the frequency from the second frequency to the first frequency, when the temperature of the battery is lower than the first value.”  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13-21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Japanese Patent Pub. No. 2010-268664A) in view of Kim (U.S. Patent Pub. 2012/0280575).
In regards to claim 1, Ichikawa discloses a vehicle comprising:
a secondary battery (See Fig. 1, battery 150);
a power receiver configured to generate electric power by receiving an electromagnetic wave of a power generation band in which the power receiver has an increased power generation efficiency (See Fig. 1, coil 12; inherently the coil has a resonant frequency range at which it receives power more efficiently);
a charger configured to charge the secondary battery by using the electric power generated by the power receiver (See Fig. 1, rectifier 130 and DC converter 140 map to this);


 a battery temperature raising unit configured to raise temperature of the secondary battery by using the heat generator as a heat source (See Again 0040: An apparatus which needs a temperature rise, an oil pan mechanism a cooling channel, an accumulating electricity device, a catalyst device, are contained for example”, so if there is a battery inside apparatus 400, then apparatus 400 maps to the battery temperature raising unit).
and a controller (Vehicle ECU 180) configured to change the frequency among frequencies including:
A first frequency in an overlapping band of the power generation band and the heat generation band,
And a second frequency in just the heat generation band (See Ichikawa, 0068 “In the above, although described about the case where the temperature rise of the apparatus 400 is carried out by the leakage electromagnetic field at the time of charging the accumulating electricity device 150, it is not indispensable to charge the accumulating electricity device 150. That is, it is good also as composition which generates an electromagnetic field from the feeder system 200 only for the purpose of the thing which carry out the temperature rise of the apparatus 400, and which is considered as the task of a heater so to speak. For example, after changing into the state where change into the state where operation of DC to DC converter 140 was stopped, and stop the charge to the accumulating electricity device 150, or electromagnetic 
Ichikawa does not explicitly disclose that the controller has the transmitter shift to a frequency just in the power generation band. However, this would be an obvious modification to the system of Ichikawa a person of ordinary skill in the art at the time the invention was filed in light of art like Kim.
 In regards to instructing the transmitter to change frequencies, a person of ordinary skill in the art would recognize that in Ichikawa, both the coil and the heater inherently have their own band of resonant frequencies, and Ichikawa teaches having the coil tuned in such a way that the bands of the heater and the coil overlap and both simultaneously receive power sent by the transmitter at a key resonant frequency; and that the coil can be detuned such that only the heater receives power at that key resonant frequency. A person of ordinary skill in the art would recognize that this is not the only way to achieve selective powering of the coil and the heating device through resonance; another known technique would be to have the coil and the second receiving frequency at separate bands, and switching the frequency of the transmitter  to selectively operate between those bands as evidenced by Kim (See Kim, Fig. 8 and 0007-0014; showing that in order to provide power to multiple devices, the transmitter is configured to determine the resonant frequency of each device either by calculation or simple data reception and then transmit sequentially on each frequency in order to provide said power).  Therefore, a 
Further, to select a band wherein only the charger is activated and not the heater would simply be an obvious modification of Ichikawa itself. One of ordinary skill in the art would recognize that in Ichikawa, there are two states disclosed, one where the heater and the coil share a resonance frequency, and one where they do not. Ichikawa further discloses that in the state of where the charger and the heater do not share a resonance frequency, broadcasting on the heater’s frequency provides power to the heater, and not the charger.   One of ordinary skill in the art would recognize that implicitly, in Ichikawa one could also broadcast on the charger’s frequency to provide power to the charger, and not the heater.  This would have the obvious benefit of being energy efficient from a charging perspective, allowing the power transmitted to be used for charging the battery only.  

In regards to claim 3, Ichikawa further discloses that the heat generator has a sheet like shape (See Fig. 1, heat generator 405).

In regards to claims 7 and 9, Ichikawa does not explicitly disclose the battery temperature-raising unit includes a plurality of the heat generators having different heat generation bands, each of the heat generators serving as the heat source. However, this would be obvious in light of Ichikawa.


In regards to claim 13, Ichikawa discloses a non-contact feeding apparatus configured to perform non-contact power feeding to a vehicle (See Fig. 1, system 200), the apparatus comprising:
a power transmitter configured to transmit an electromagnetic wave to the vehicle (Transmitter coil 240);
 and a controller (260), configured to transmit an electromagnetic wave in accordance with temperature information of a battery installed in the vehicle, sending a first frequency in an overlapping band of a power generation band and a heat generation band (See Ichikawa, 0068 “In the above, although described about the case where the temperature rise of the apparatus 400 is carried out by the leakage electromagnetic field at the time of charging the accumulating electricity device 150, it is not indispensable to charge the accumulating electricity device 150. That is, it is good also as composition which generates an electromagnetic field from the feeder 
Ichikawa does not disclose that the controller is configured to change a frequency of the electromagnetic wave in accordance with temperature information of a battery installed in the vehicle, the temperature information received from the vehicle, wherein the controller is configured to change the frequency from among frequencies including:
a first frequency in an overlapping band of a power generation band and a heat
generation band, and a second frequency in the power generation band except the overlapping band.
	However, this would be an obvious modification to the system of Ichikawa a person of ordinary skill in the art at the time the invention was filed in light of art like Kim.
 In regards to instructing the transmitter to change frequencies, a person of ordinary skill in the art would recognize that in Ichikawa, both the coil and the heater inherently have their own band of resonant frequencies, and Ichikawa teaches having the coil tuned in such a way that the bands of the heater and the coil overlap and both simultaneously receive power sent by the 
Further, to select a band wherein only the charger is activated and not the heater would simply be an obvious modification of Ichikawa itself. One of ordinary skill in the art would recognize that in Ichikawa, there are two states disclosed, one where the heater and the coil share a resonance frequency, and one where they do not. Ichikawa further discloses that in the state of where the charger and the heater do not share a resonance frequency, broadcasting on the heater’s frequency provides power to the heater, and not the charger.   One of ordinary skill in the art would recognize that implicitly, in Ichikawa one could also broadcast on the charger’s frequency to provide power to the charger, and not the heater.  This would have the obvious 

In regards to claim 14, Ichikawa does not explicitly disclose the controller sets the frequency in accordance with the temperature information and state-of-charge information of the battery obtained from the vehicle, the battery being installed in the vehicle and configured to be charged by using the electromagnetic wave.
However, again, this would be an obvious modification of the device of Ichikawa in light of art like Kim.  Ichikawa discloses that the system of Ichikawa will control the transmission in accordance of the temperature information and the state-of-charge information of the battery obtained from the vehicle, the battery being installed in the vehicle and configured to be charged by using the electromagnetic wave (See 0068, which states that  the system will determine whether the battery is full and detunes the charging coil,  which is controlling charging accordance to state of charging, 0091 showing the temp sensor of the vehicle determining whether the battery needs heating).  One of ordinary skill in the art would recognize that an alternate way of controlling the transmission would be by switching the frequency of the transmitter  to selectively operate between those bands as evidenced by Kim (See Kim, Fig. 8 and 0007-0014; showing that in order to provide power to multiple devices, the transmitter is configured to determine the resonant frequency of each device either by calculation or simple data reception and then transmit sequentially on each frequency in order to provide said power).
Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches both having the heater and the coil on the same frequency for a shared heating and charging function and on different frequencies for selective powering of the heater, 

In regards to claim 15, Ichikawa does disclose after charging of the battery is completed, the controller causes the power transmitter to transmit the electromagnetic wave having a frequency allowing a heat generator to generate heat in accordance with the temperature information, the heat generator being configured to receive the electromagnetic wave to generate heat and being used as a heat source by a battery temperature raising unit included in the vehicle to raise temperature of the battery (See again, Ichikawa 0068).

In regards to claim 16, Ichikawa discloses a non-contact power feeding apparatus configured to perform non-contact power feeding to a vehicle, comprising:
a power transmitter configured to transmit an electromagnetic wave to the vehicle; and circuitry configured to control a frequency of the electromagnetic wave in accordance with temperature information of a battery installed in the vehicle, the temperature information received from the vehicle.
Ichikawa does not disclose that the circuitry is configured to change a frequency of the electromagnetic wave in accordance with temperature information of a battery installed in the vehicle, the temperature information received from the vehicle wherein the circuitry is configured to change the frequency from among frequencies including:
a first frequency in an overlapping band of a power generation band and a heat generation band, and a second frequency in the power generation band except the overlapping band.

 In regards to instructing the transmitter to change frequencies, a person of ordinary skill in the art would recognize that in Ichikawa, both the coil and the heater inherently have their own band of resonant frequencies, and Ichikawa teaches having the coil tuned in such a way that the bands of the heater and the coil overlap and both simultaneously receive power sent by the transmitter at a key resonant frequency; and that the coil can be detuned such that only the heater receives power at that key resonant frequency. A person of ordinary skill in the art would recognize that this is not the only way to achieve selective powering of the coil and the heating device through resonance; another known technique would be to have the coil and the second receiving frequency at separate bands, and switching the frequency of the transmitter  to selectively operate between those bands as evidenced by Kim (See Kim, Fig. 8 and 0007-0014; showing that in order to provide power to multiple devices, the transmitter is configured to determine the resonant frequency of each device either by calculation or simple data reception and then transmit sequentially on each frequency in order to provide said power).  Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches both having the heater and the coil on the same frequency for a shared heating and charging function and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.
Further, to select a band wherein only the charger is activated and not the heater would simply be an obvious modification of Ichikawa itself. One of ordinary skill in the art would recognize that in Ichikawa, there are two states disclosed, one where the heater and the coil share 

In regards to claim 17, Ichikawa does not explicitly disclose  the controller changes the frequency of the electromagnetic wave transmitted by the power transmitter in accordance with temperature information of the battery heated by the heat generator where there is the part of the power generation band and heat generation band that does not overlap and the other part the power generation band and heat generation band that does overlap, and wherein the controller instructs the power transmitter to change the frequency of the transmitted electromagnetic wave from among the frequencies including the first and second frequency to switch between charging and heating the battery.
However, again, this would be an obvious modification of the device of Ichikawa in light of art like Kim.  Ichikawa discloses that the system of Ichikawa will control the transmission in accordance of the temperature information and the state-of-charge information of the battery obtained from the vehicle, the battery being installed in the vehicle and configured to be charged by using the electromagnetic wave (See 0068, which states that  the system will determine whether the battery is full and detunes the charging coil,  which is controlling charging accordance to state of charging, 0091 showing the temp sensor of the vehicle determining 
Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches both having the heater and the coil on the same frequency for a shared heating and charging function and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

In regards to claims 18-20, Ichikawa does not explicitly disclose charging and temperature raising of the battery is selectively performed by the controller changing the frequency of the electromagnetic wave in accordance with temperature information from the battery.
However, again, this would be an obvious modification of the device of Ichikawa in light of art like Kim.  Ichikawa discloses that the system of Ichikawa will control the transmission in accordance of the temperature information and the state-of-charge information of the battery obtained from the vehicle, the battery being installed in the vehicle and configured to be charged by using the electromagnetic wave (See 0068, which states that  the system will determine whether the battery is full and detunes the charging coil,  which is controlling charging accordance to state of charging, 0091 showing the temp sensor of the vehicle determining 
Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches activating the heater based on the temperature of the battery and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

In regards to claim 21, Ichikawa does disclose that the controller is configured to cause the power transmitter to start transmitting an electromagnetic wave having the first frequency, when the temperature of the battery is lower than or equal to a first value (See 0068, which states that  the system will disclose that the system will charge on a frequency that powers both the charger and the heater,  and 0091 showing the temp sensor of the vehicle determining whether the battery needs heating, which in turn determines whether the transmitter transmits).

In regards to claims 23 and 26, Ichikawa does not disclose that the controller is configured to change the frequency from the second frequency to a third frequency in the heat generation band except the overlapping band, when completion of charging of the battery is detected and the temperature of the battery is lower than or equal to the first value.

Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches activating the heater based on the temperature of the battery and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

In regards to claim 25, Ichikawa does not explicitly disclose wherein the controller is configured to change the frequency from the second frequency to the first frequency, when the temperature of the battery is lower than the first value.

Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches activating the heater based on the temperature of the battery and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Japanese Patent Pub. No. 2010-268664A) in view of Kim (U.S. Patent Pub. 2012/0280575) as applied to claim 3 above, and further in view of Watts (U.S. Patent Pub. No. 2017/0245679).

However, Watts shows that this is a known method and composition of wireless heat generators (See Watts, 0009, “In a more complex form, some embodiments are a layered, and can be comprised of a printed (e.g., screen printed) system potentially including: a printed or etched conductor, for example silver inks, copper oxide inks, carbon inks, copper foil, silver foil, gold foil, aluminum foil, iron foil, iron oxide foil, or copper oxide foil, serving as a receiving antenna, seated on a substrate (e.g., polyethylene terephthalate (PET), polyimide (KAPTON), polyethylene (PE), low density polyethylene (LDPE), or high density polyethylene (HDPE)),” , emphasis added by Examiner).
Ichikawa and Watts are analogous art in the field of wirelessly powered heating systems.  It would have been obvious to a person of ordinary skill in the art that the heating sheet of Ichikawa could be comprised of aluminum on PET like Watts discloses for the purpose of allowing layering and adhesion to surfaces as disclosed by Watts (0009).

In regards to claim 11, Ichikawa does not explicitly disclose the battery temperature-raising unit includes a plurality of the heat generators having different heat generation bands, each of the heat generators serving as the heat source. However, this would be obvious in light of Ichikawa.
Ichikawa does disclose that the battery temperature-raising unit includes a plurality of heat generators, serving as the heat source (See 0040, “The apparatus 400 shows the apparatus which is mounted on vehicles and which needs a temperature rise in the gross. An apparatus which needs a temperature rise, an oil pan mechanism, a cooling channel, an .

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Japanese Patent Pub. No. 2010-268664A) in view of Kim (U.S. Patent Pub. 2012/0280575) as applied to claims 17, 1 and 20 respectively above, and further in view of Murata et al. (U.S. Patent Pub. No. 2017/0136900).

In regards to claim 22 Ichikawa does not disclose the controller is configured to change the frequency from the first frequency to the second frequency, when the temperature of the battery is higher than the first value.
However, this would be a modification of the device of Ichikawa a person of ordinary skill in the art at the time the invention was filed would find obvious to make in light of Murata.  Murata discloses a wireless charging system and teaches engaging and disengaging a heating circuit based on the temperature of the battery, disengaging a heating circuit when the battery temperature rises above a threshold in order to prevent damage to the battery due to overheating (See Murata, 0007 “JP 2012-178899 A discloses a technology in which a threshold temperature is set in accordance with the maximum output power from the external power source, and if the battery temperature is not lower than the threshold temperature, only the charging process is 
Ichikawa and Murata are analogous art in the field of wireless vehicle charging systems with wireless heating systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Ichikawa which can engage on exclusive charging and heating frequencies (See again, Ichikawa 0068), to disengage from a heating frequency when the temperature of the battery is above a threshold like in Murata for the benefit of preventing damage to the battery by overheating.

In regards to claim 24, Ichikawa does not disclose the controller is configured to cause the power transmitter to start transmitting an electromagnetic wave having the second frequency, when the temperature of the battery is higher than the first value.
However, this would be a modification of the device of Ichikawa a person of ordinary skill in the art at the time the invention was filed would find obvious to make in light of Murata.  Murata discloses a wireless charging system and teaches engaging and disengaging a heating circuit based on the temperature of the battery, disengaging a heating circuit when the battery temperature rises above a threshold in order to prevent damage to the battery due to overheating (See Murata, 0007 “JP 2012-178899 A discloses a technology in which a threshold temperature is set in accordance with the maximum output power from the external power source, and if the battery temperature is not lower than the threshold temperature, only the charging process is performed without raising the temperature, and if the battery temperature is lower than the 
Ichikawa and Murata are analogous art in the field of wireless vehicle charging systems with wireless heating systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Ichikawa which can engage on exclusive charging and heating frequencies (See again, Ichikawa 0068), to disengage from a heating frequency when the temperature of the battery is above a threshold like in Murata for the benefit of preventing damage to the battery by overheating.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MND
05/07/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 10, 2021